Case 2:20-cv-10536-JVS-JEM Document 50 Filed 01/21/21 Page 1 of 4 Page ID #:697



  1   JAYME C. LONG (Bar. No. 202867)
      Jayme.long@dentons.com
  2   STEPHANIE PEATMAN (Bar No. 299577)
      stephanie.peatman@dentons.com
  3   DENTONS US LLP
      601 South Figueroa Street, Suite 2500
  4   Los Angeles, California 90017-5704
      Telephone: (213) 623-9300
  5   Facsimile: (213) 623-9924
  6   CHRISTOPHER M. WEIMER
      (Pro Hac Vice)
  7   (Texas Bar No. 24061894)
      cweimer@pirkeybarbar.com
  8   PIRKEY BARBER PLLC
      1801 East 6th Street, Suite 300
  9   Austin, TX 78702
      Telephone: (512) 322-5200
 10   Facsimile: (512) 322-5201
 11   Attorneys for Plaintiff
      3M COMPANY
 12
 13                        UNITED STATES DISTRICT COURT
 14        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 15
      3M COMPANY,                             Case No. 2:20-cv-10536-JVS-JEM
 16
                    Plaintiff,                JOINT MOTION FOR LEAVE
 17
            vs.                               TO FILE FIRST AMENDED
 18                                           COMPLAINT
      RAGE BEAUTY, INC, BLUETOUCH
 19   INC., AND THEMIS CONSULTING             Judge: Hon. James V. Selna
      GROUP d/b/a SALON BACKBAR,              Magistrate: Hon. John E. McDermott
 20
                    Defendants.
 21
 22
 23
 24
 25
 26
 27
 28                                                           Case No. 2:20-cv-10536-JVS-JEM
                                                      JOINT MOTION FOR LEAVE TO FILE FIRST
                                            AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-10536-JVS-JEM Document 50 Filed 01/21/21 Page 2 of 4 Page ID #:698



  1         Pursuant to Federal Rule of Civil Procedure 15(a)(2) and Rule 21, Plaintiff 3M
  2   Company (“3M” or “Plaintiff”) and Defendants Rage Beauty, Inc., Bluetouch Inc. and
  3   Themis Consulting Group d/b/a Salon BackBar (collectively “Defendants”), jointly
  4   move the Court for leave to file the First Amended Complaint, attached hereto in clean
  5   and redline form as Exhibit A. Defendants consent to the filing of the First Amended
  6   Complaint.
  7         When considering a motion for leave to amend a pleading, the Federal Rules
  8   direct that a “court should freely give leave when justice so requires.” FED. R. CIV. P.
  9   15(a)(2). In this case, the amendment sought more accurately identifies the entities
 10   whose conduct is placed at issue in this action. Accordingly, for good cause, the parties
 11   move for leave to amend the Complaint and for entry of the First Amended Complaint.
 12
 13   Dated: January 21, 2021                 PIRKEY BARBER PLLC
 14
 15                                           By: /s/ Christopher Weimer
                                              Christopher Weimer (Admitted Pro Hac Vice)
 16                                           1801 East 6th Street, Suite 300
                                              Austin, Texas 78702
 17                                           Telephone: (512) 322-5200
                                              Facsimile: (512) 322-5201
 18                                           cweimer@pirkeybarber.com
 19                                           and
 20                                           Jayme C. Long (Bar No. 202867)
                                              Stephanie Peatman (Bar N. 299577)
 21                                           DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
 22                                           Los Angeles, CA 90017-5704
                                              Telephone: (213) 623-9300
 23                                           Facsimile: (213) 623-9924
                                              jayme.long@dentons.com
 24                                           stephanie.peatman@dentons.com
 25                                           Attorneys for Plaintiff 3M Company
 26
                                              COZEN O’CONNOR
 27
 28
                                                    2                 Case No. 2:20-cv-10536-JVS-JEM
                                                              JOINT MOTION FOR LEAVE TO FILE FIRST
                                                    AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-10536-JVS-JEM Document 50 Filed 01/21/21 Page 3 of 4 Page ID #:699



  1                                      By: /s/ Melanie A. Miller
                                         Melanie A. Miller
  2                                      One Liberty Place
                                         1650 Market Street, Suite 2800
  3                                      Philadelphia, PA 19103
                                         Telephone: (215) 665-2714
  4                                      Facsimile: (215) 701-2414
                                         mmiller@cozen.com
  5
                                         Amy Alderfer (Bar No. 205482)
  6                                      Cozen O’Connor
                                         1299 Ocean Avenue, Suite 900
  7                                      Santa Monica, CA 90401
                                         Telephone: (310) 393-4000
  8                                      aalderfer@cozen.com
  9                                      Attorneys for Defendants
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             3                Case No. 2:20-cv-10536-JVS-JEM
                                                      JOINT MOTION FOR LEAVE TO FILE FIRST
                                            AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-10536-JVS-JEM Document 50 Filed 01/21/21 Page 4 of 4 Page ID #:700



  1                               CERTIFICATE OF SERVICE
  2         I hereby certify that on January 21, 2021 the foregoing document was
  3   electronically filed with the Clerk of Court using the CM/ECF system which will send
  4   notification of such filing to the attorneys of record in this case.
  5
            Melanie A. Miller
  6         One Liberty Place
            1650 Market Street, Suite 2800
  7         Philadelphia, PA 19103
            Telephone: (215) 665-2714
  8         Facsimile: (215) 701-2414
            mmiller@cozen.com
  9
            Amy Alderfer (Bar No. 205482)
 10         Cozen O’Connor
            1299 Ocean Avenue, Suite 900
 11         Santa Monica, CA 90401
            Telephone: (310) 393-4000
 12         aalderfer@cozen.com
 13
 14
                                                       /s/ Christopher Weimer
 15                                                    Christopher Weimer
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   4                 Case No. 2:20-cv-10536-JVS-JEM
                                                             JOINT MOTION FOR LEAVE TO FILE FIRST
                                                   AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
